UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-6185


DAVID MEYERS,

                   Petitioner - Appellant,

             v.

U.S. ATTORNEY GENERAL,

                   Respondent - Appellee.



                                     No. 19-6192


DAVID MEYERS,

                   Petitioner - Appellant,

             v.

U.S. ATTORNEY GENERAL; VIRGINIA GENERAL ASSEMBLY,

                   Respondent - Appellee.



Appeals from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:17-cv-00167-GEC-PMS; 7:17-cv-00075-
GEC-PMS)


Submitted: July 11, 2019                                       Decided: July 31, 2019
Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated appeals, David Meyers appeals the district court’s orders

denying his postjudgment motions to seal. We have reviewed the record and find no

abuse of discretion. See Nixon v. Warner Communications, Inc., 435 U.S. 589, 599

(1978) (stating standard of review); In re Application & Affidavit for a Search Warrant,

923 F.2d 324, 326 (4th Cir. 1991) (same). Accordingly, we affirm. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3